— Appeal by defendant from a judgment of the Supreme Court, Westchester County (McNab, J.), rendered February 14, 1984, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence, f Judgment affirmed. 11 The defendant improperly seeks vacatur of the judgment by way of an application to this court (CPL 440.10, 440.20). This application can only be brought in the court in which the judgment was entered (CPL 440.10, subd 1; 440.20). H We also find the defendant’s contention that the sentence imposed was excessive to be without merit (People v Suitte, 90 AD2d 80). Lazer, J. P., Thompson, Weinstein and Fiber, JJ., concur.